Mackenzie, P.J.
Appellant appeals as of right from an order of the Marquette County Probate Court admitting the will of decedent, Clarence Joseph Lucier, to probate. We affirm.
Decedent Lucier died on September 8, 1979, apparently intestate. On October 4, 1979, his niece, Jean M. Graves, was appointed personal representative of the intestate estate, and the court determined that Lawrence Courier and Peter Syers, nephews of the decedent, were the only two other heirs of the decedent.
On November 30 and December 6, 1979, proofs of claim alleging debts owed by the decedent were filed on behalf of June Meyers and Ted Becklund. On December 9, 1979, a hearing was held on *319presentment of claims. Meyers and Becklund were not present at this hearing. The probate court directed the estate be granted a 30-day period to either pay the claims, effect a compromise settlement, file written objections, or file motions for more definite statements of the claims. The estate subsequently filed written objections to the two claims, but no hearing was ever held on the objections or disposition made of the claims.
The final account of the personal representative was filed and on May 12, 1981, a hearing was held on the account. Neither June Meyers nor Ted Becklund was served with the final account or given notice of the hearing thereon. At the conclusion of the hearing, the probate court entered an order approving the final account and assigning the residue of the estate to the heirs. A distribution of the estate was made, and on July 7, 1981, the probate court entered its order closing the estate and discharging the personal representative.
On July 8, 1981, a last will and testament of Clarence Joseph Lucier was deposited with the Marquette County Probate Court. On June 26, 1981, the will had been found by the purchaser of decedent’s home under some carpeting in the home.
On October 1, 1981, the probate court notified former personal representative Jean Graves, potential beneficiary June Meyers, and others of the will’s existence. In his letter of notification, Judge Michael Anderegg stated that the will would not be admitted to probate:
On November 12, 1981, June E. Meyers petitioned to reopen the estate for the purposes of disposing of the claim previously filed on her behalf and to admit the newly-discovered will to probate. At the December 9, 1981, hearing held on that petition, the court granted the request to *320reopen the estate for the purpose of disposing of the unadjudicated claims of June Meyers and Ted Becklund, but denied the request to admit the will to probate. That order was appealed to the Marquette County Circuit Court, which overruled the probate court. The probate court subsequently entered the order admitting the will to probate and appointing June Meyers personal representative, from which order appellant Jean Graves now appeals.
We find that the order admitting the will was proper under MCL 700.173(5); MSA 27.5173(5), which provides as follows:
"After final distribution of an intestate or testate estate, a will, or another will if 1 is admitted to probate, shall not be admitted to probate, except if the personal representative or an interested party commits wilful fraud or gross negligence”.
Gross negligence was committed by Jean M. Graves as personal representative by her filing of the final account prior to any disposition of the claims filed against the estate by June Meyers and Ted Becklund and her failure to give notice of the hearing on the final account to Meyers and Becklund as interested parties. MCL 700.117(1), 700.563(1), 700.564(1); MSA 27.5117(1), 27.5563(1), 27.5564(1); PCR 102.1, 109.2(7).
We cannot agree with Graves’ contention that § 173(5) of the Revised Probate Code, quoted above, permits admission of a newly-discovered will after final distribution only where the wilful fraud or gross negligence was related to the newly-discovered will itself. The phrase "wilful fraud or gross negligence” is not so qualified in the statute. While we need not define the exact scope of § 173(5), we hold that it does extend to gross *321negligence of a nature which causes the closing of the estate to be improper.
In Buss v Buss, 75 Mich 163, 166; 42 NW 688 (1889), the Court stated:
"An estate cannot be held to be fully settled, and the executor’s or administrator’s duties as such closed, until he has paid the debts of the estate and the legacies provided for in the will, and filed with the judge of probate, in some form, evidence of those facts”.
Under MCL 700.563(2); MSA 27.5563(2), a probate court is to close an estate and discharge the fiduciary only upon allowance of the final account and a showing that "all presented claims, taxes, devises or other charges for which the estate is liable were paid”. Here, such a showing was not made since the claims filed on behalf of Meyers and Becklund were never adjudicated and, hence, the probate court could not even ascertain whether, much less conclude that, all presented claims for which the estate was liable had been paid.
Finally, we note that the personal representative’s gross negligence in filing the final account and permitting closing of the estate prior to adjudication of the Meyers and Becklund claims was not necessarily unrelated to the post-closing submission of the will; adjudication of those claims could possibly have delayed closing , of the estate until after July 8, 1981, when the will was deposited with the probate court.
Affirmed; no costs, a novel statutory question of public significance being involved.